Title: To George Washington from Oliver Wolcott, Jr., 15 June 1797
From: Wolcott, Oliver Jr.
To: Washington, George



Dear Sir,
Phila[delphia] June 15th 1797

Mr Ross was out of town when I recd your favour of the 7th instant otherwise I should have immediatly answered it—I have delivered to him, your Receipt.
On enquiring at the Bank of Pensylvania this day, I find that no money has been deposited there on your account. Mr Ross says he will receive & prosecute Colo. Shreve’s bond, if you desire it.

We have not much other news than appears in the papers, of national importance: Germany is disorganized, & the affairs of England appear to be tending to some eventful crisis—The French depradations on our Commerce in Europe are increasing—by annulling the validity of Passports granted by our Ministers it is intended to prevent our Citizens from going to France, to pursue their claims—Some of the French cruizers have treated our people with extreme barbarity—Instances have happened of men being tortured with thumb screws to induce declarations injurious to their employers—Congress will do but little this session; as the danger increases, a disposition to inaction appears unfortunately to prevail.
Mrs Wolcott joins me in presenting her most respectful regards, to yourself Mrs Washington & Miss Custis. I am with every sentiment of defference & attachment Dr Sir your obedt servt

Oliv. Wolcott jr

